Per Curiam.
Plaintiff, employee, brings tbis action under tbe provisions of tbe Workmen’s Compensation Act, against tbe employer and insurance carrier, to obtain compensation for injuries.
There is evidence to support tbe findings of fact by tbe Commission, upon wbicb tbe liability of tbe defendants is declared, and we find no error in tbe conclusions of law, or in tbe judgment of tbe court below affirming tbe award.. Eller v. Leather Co., 222 N. C., 23, 21 S. E. (2d), 809; Blevins v. Teer, 220 N. C., 135, 16 S. E., (2d), 659; Beach McLean, 219 N. C., 521, 14 S. E. (2d), 515.
Tbe judgment is
Affirmed.